     Case 2:19-cv-04645-JAK-KS Document 43 Filed 01/19/21 Page 1 of 2 Page ID #:341




 1
 2
 3
 4
                                                                       JS-6
 5
 6
 7
 8
 9
10
                             UNITED STATES DISTRICT COURT
11
12                          CENTRAL DISTRICT OF CALIFORNIA

13
14
      V.A., A MINOR, BY AND THROUGH            )   No. 2:19-CV-04645-JAK (KSx)
15    HIS GUARDIAN AD LITEM,                   )
16    ROSA SEGURA                              )   ORDER RE JOINT STIPULATION
                                               )   TO DISMISS WITH PREJUDICE
17                             Plaintiff,      )   (DKT. 42)
18                     v.                      )
                                               )
19    MONTEBELLO UNIFIED SCHOOL                )
20    DISTRICT                                 )
                                               )
21                         Defendant.          )
22    _________________________________        )

23
24
25
26
27
28
     Case 2:19-cv-04645-JAK-KS Document 43 Filed 01/19/21 Page 2 of 2 Page ID #:342




           Based on a review of the parties’ Joint Stipulation to Dismiss with Prejudice (the
 1
 2   “Stipulation” (Dkt. 42)), sufficient good cause has been shown for the requested relief.
 3
     Therefore, the Stipulation is APPROVED. This action is hereby dismissed with
 4
     prejudice.
 5
 6
 7
     IT IS SO ORDERED.
 8
 9
     Dated: January 19, 2021                      _____________________________
10                                                John A. Kronstadt
                                                  United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
